Case 2:17-cv-11910-MAG-DRG ECF No. 457-15 filed 10/23/18   PageID.11606   Page 1 of
                                      5




        EXHIBIT 1-13
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-15 filed 10/23/18                            PageID.11607      Page 2 of
                                            5
Message
From:         Schultz, John A [/O=IRMMAIL/OU=MBX SERVERS - NYC/CN=RECIPIENTS/CN=JASCHULT]
Sent:         3/14/2017 5:35:15 PM
To:           Pineiro, Marten [/O=IRMMAIL/OU=MBX Servers - MIA/cn=Recipients/cn=mpineiro]
CC:           Day, Dana [/O=IRMMAIL/OU=MBX Servers - SAL/cn=Recipients/cn=dday]
Subject:      FW: Iraq Inter-ministerial Committee on Deportations Outlines Deportations Facilitation


Possible huge breakthrough in Iraq



Sent with Good (www.good.com)


From: Weiller, Brigid R (Baghdad)
Sent: Tuesday, March 14, 2017 1:13:03 PM
To: Hankinson, Simon R
Cc: Clinton, Julius A; Schultz, John A; Fenzel, Andrew D; Lewis, Poonam
Subject: RE: Iraq Inter-ministerial Committee on Deportations Outlines Deportations Facilitation

Hi Simon,

The Consular access request was not tied to travel document issuance; they wanted to individually visit each of the 1400
per consular access, which would be problematic vis-a-vis time, distance, and logistics. They agreed to consider the
Consular access request met by having an Iraqi official present at the departure.

With regard to travel documents, the Gol agreed to have previously-reviewed plane manifests replace the need for
travel documents for Iraqis for whom the USG can provide some evidence of Iraqi citizenship, i.e., valid or expired
passports or national identification cards, or other Iraqi citizenship documentation. This was the "Haiti model" we
previously discussed with OHS.

In addition, the Gol is willing to accept information derived from U.S. systems that note Iraqi citizenship as permitted by
the United States (DHS and DoS records) in lieu of Iraqi citizenship documentation, i.e., for Iraqis who threw away
passports or ID cards. The info would be vetted as part of the manifest package provision to the MFA.

Thanks,

Brigid


SBU
This email is UNCLASSIFIED.



From: Hankinson, Simon R
Sent: Monday, March 13, 2017 9:38 PM
To: Weiller, Brigid R (Baghdad)
Cc: Clinton, Julius A (JAClinto@ice.dhs.gov); John A. Schultz (John.A.Schultz@ice.dhs.gov); Fenzel, Andrew D; Lewis,
Poonam
Subject: FW: Iraq Inter-ministerial Committee on Deportations Outlines Deportations Facilitation

Brigid




                                                      ICE - 0 2 7 1 1 29
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-15 filed 10/23/18 PageID.11608                                  Page 3 of
                                           5

I didn't see the action request (last para) until I read it carefully today. "Action request for CA/VO and NEA/l: Please
raise with DHS the request for DHS approval for Iraqi officials to meet with Iraqi deportees at the points of embarkation
in order to meet the Gal's consular access request."

I don't know what this means. ICE is normally happy to arrange meetings between consular officials and detainees so
they can establish nationality and issue TDs. What does it mean by the points of embarkation? They would need to
have TDs in hand before anyone from ICE took them to an airport.

Simon



Official
UNCLASSIFIED


From: SMART Core
Sent: Sunday, March 12, 2017 12:22 PM
Cc: King, Karin M; Siddiqi, Raja L; Norton, Bradley; McCarthy, Evan K; Ashby, Stephen M; Borkowicz, Brandon L;
Hankinson, Simon R; Madre Rull, Nuria; Cuan, Andrew S; Schofield, Trina L; Mauck, Taylor R; Lewis, Poonam
Subject: Iraq Inter-ministerial Committee on Deportations Outlines Deportations Facilitation

                                                   UNCLASSIFIED
                                                       SBU




Info Office:                   P, Special_Assistant

MRN:                          17 BAGHDAD 278
Date/DTG:                     Mar 12, 2017 / 121621Z MAR 17
From:                         AMEMBASSY BAGHDAD
Action:                       WASHDC, SECSTATE ROUTINE
E.O.:                         13526
TAGS:                         PGOV, PREL, CVIS, IQ, DHS, FBI
Captions:                     SENSITIVE
Reference:                    17 BAGHDAD 66
Pass Line:                    PASS TO: CA/VO ANDREW FENZEL, NEA/I BRYAN KOONTZ, DHS/R10 JULIUS
                              CLINTON

Subject:                       Iraq Inter-ministerial Committee on Deportations Outlines Deportations Facilitation




1. (SBU) Summary: Dr. Kadhim Al-Rikabi, Ministry of Foreign Affairs, met with the Deputy
Consul General (DCG) and Assistant Legal Attaché March 7 to discuss the initial steps outlined
by the Iraq Inter-ministerial Committee on Deportations to commence the return of over 1400
Iraqi nationals ordered deported from the United States. Al-Rikabi said the Committee had
identified four necessary steps for Iraq to facilitate the deportations: consular access, Iraqi
citizenship verification, deportation court order review, and travel document issuance. Al-



                                                      ICE - 0271130
                HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
   Case 2:17-cv-11910-MAG-DRG ECF No. 457-15 filed 10/23/18 PageID.11609            Page 4 of
                                         5

Rikabi said the deportations are a high priority for the Prime Minister and Foreign Minister, and
the Committee was prepared to finalize within 30 days the removal of the first group of
deportees. Al-Rikabi also said the GoI would share with the United States any derogatory
information that surfaced in the inter-ministerial deportation documentation review. End
Summary.

2. (SBU) Al-Rikabi said the newly-formed Iraq Inter-ministerial Committee on Deportations is
comprised of representatives from the Prime Minister's Office, the Ministry of Foreign Affairs
(MFA), the Ministry of Justice (MoJ), and the Ministry of the Interior (MoI). He said the
structure of the Committee is designed to ensure the appropriate GoI ministries review the
deportation notices thoroughly and quickly under the auspices of Deputy Foreign Minister
Khairallah (reftel).

3. (SBU) Consular Access: Al-Rikabi said the Committee was prepared to direct officials from
the Embassy of Iraq in Washington, DC and the consulates in Los Angeles, CA and Detroit, MI
to meet individually with each of the approximately 1400 Iraqi nationals ordered deported from
the United States, prior to facilitating their deportation. After a discussion of the workload
implications for the Embassy and consulate officials, the time needed to coordinate and carry
out the visits across the United States, and the additional logistical burden this would place on
the Department of Homeland Security, Al-Rikabi agreed, provided DHS is amenable (see below
action request), to consider the consular access request met by having an Iraqi official meet
briefly with groups of deportees at the point of embarkation from the United States.

4. (SBU) Citizenship Verification: Al-Rikabi said once a deportation notification and
accompanying documents were received by the MFA, the Ministry of Interior would review and
verify the evidence of citizenship provided by the United States. Al-Rikabi noted that for cases
where a deportee's travel documents could not be provided by the United States, the GoI was
concerned that among the 1400 might be nationals of neighboring countries who were in
possession of false Iraqi citizenship documents. In response to the DCG's offer for the United
States to provide where permissible evidence of Iraqi citizenship derived from U.S. information
systems, Al-Rikabi said the GoI would accept such evidence in lieu of passports and national
identification cards.

5. (SBU) Deportation Order Review: Al-Rikabi said the Ministry of Justice (MoJ) would
review each deportation court order in tandem with the citizenship verification review
process. He stated the MoJ and MoI would also ascertain whether the deportees were subject to
any pending criminal charges or convictions in Iraq.

6. (SBU) Travel Document Issuance: Al-Rikabi said the Committee was prepared to direct the
Iraqi Embassy and Consulates to provide travel documents for each of the 1400 deportees. The
DCG noted DHS had previously provided copies of passports and identification cards to the
Embassy and consulates for the purpose of obtaining travel documents, but to no avail. Al-
Rikabi agreed the process would be streamlined if the need for travel documents was minimized
by excluding deportees who had some evidence of citizenship documents or secondary



                                         ICE - 0271131
                HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
   Case 2:17-cv-11910-MAG-DRG ECF No. 457-15 filed 10/23/18 PageID.11610              Page 5 of
                                         5

information confirming their citizenship.

7. (SBU) Information Sharing: Al-Rikabi said the GoI would welcome detailed histories of the
deportees' criminal behavior in the United States. He said the Gol would use the citizenship
verification process to determine whether the deportees had pending criminal charges or
convictions in Iraq. In response to the DCG's noting that information sharing, in addition to the
deportations, met two of the three areas of enhanced Iraq-U.S. areas of cooperation per the
March 6 Executive Order Protecting the Nation From Foreign Terrorist Entry Into the United
States, Al-Rikabi agreed to have the Gol share with the United States any derogatory
information that surfaced during the Gol reviews.

8. (SBU) Action request for CA/VO and NEA/I: Please raise with DHS the request for DHS
approval for Iraqi officials to meet with Iraqi deportees at the points of embarkation in order to
meet the Gol's consular access request.



Signature:               Silliman


Drafted By:              BAGHDAD:Weiller, Brigid R (Baghdad)
Cleared By:              DOJ:Brennan, Sean (Baghdad)
                         POL:Curran, Sylvia R (Baghdad)
Approved By:             Executive Office:Williams, Stephanie T (Baghdad)
Released By:             BAGHDAD:Weiller, Brigid R (Baghdad)
Info:                    BASRAH, AMCONSUL ROUTINE; ERBIL, AMCONSUL ROUTINE


Action Post:             NONE
Dissemination Rule:      DIS_P, DIS_SPECIAL_ASSISTANT




                                            UNCLASSIFIED
                                                SBU




                                             ICE - 0271132
